Title: To John Adams from United States House of Representatives, 11 February 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					February 11, 1791
				
				The House of Representatives have passed a bill, entitled “An act authorizing the President of the United States to cause the debt due to foreign officers to be paid and discharged;”Also, the bill, entitled “An act to continue in force, for a limited time, an act passed at the first session of Congress, entitled ’An act to regulate processes in the courts of the United States;” in which they desire the concurrence of the Senate.I am directed to inform the Senate, that the President of the United States has notified the House of Representatives, that he has, this day, approved and signed “An act making appropriations for the support of government during the year one thousand seven hundred and ninety-one, and for other purposes.”
				
					
				
				
			